                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION



HUNTERS TRANSPORTING AND
TOWING, LLC,

      Plaintiff,

v.                                               CASE NO. 8:19-cv-118-T-02SPF

WELLS FARGO BANK, N.A.,

      Defendant.
                                         /



                                    ORDER

      Before the Court is Defendant’s Motion to Dismiss Plaintiff’s Amended

Complaint (Dkt. 25) and Plaintiff’s Response in Opposition (Dkt. 29). After

careful consideration of the allegations of the amended complaint (Dkt. 24), the

applicable law, and the entire file, the Court concludes that the motion should be

granted with one more chance to amend.

      Eric Mahoney is no longer a Plaintiff, leaving Hunters Transporting and

Towing, LLC (the LLC) as the only Plaintiff. Although Plaintiffs have rectified

some of the contradictions that existed through both Plaintiffs pursuing this cause

of action, some inconsistencies still plague this sole claim for negligence. On the
one hand, the LLC alleges that Wells Fargo Bank, N.A. (the Bank) breached its

duty to follow its own corporate policy by failing to confirm ownership of an LLC

account before opening the account. Yet, the allegations do not adequately

explain how any duty “to confirm the proper ownership” of the LLC and any duty

to permit Eric access to the account as the “sole manager/owner of the business”

were breached in view of the articles of organization for the LLC. See Dkt. 25-1

(Articles listing both Laura Vincent and Eric Mahoney as managers and listing

Vincent as the authorized representative). Plaintiff fails to allege how the Bank

had knowledge or notice that Vincent did not have the authority to open the

account for the LLC.

      Also seemingly contradictory is Plaintiff’s reliance on the terms of the

account application or agreement, which is attached to the amended complaint

(Dkt. 24-1), while at the same time asserting the duties breached are derived from

the Bank’s internal corporate policy. Plaintiff must affirmatively allege facts that

render the independent tort doctrine inapplicable by showing that the tort claim of

negligence is independent of the breach of the account agreement.

      Accordingly, Defendant’s Motion to Dismiss Plaintiff’s Amended

Complaint (Dkt. 25) is granted. Plaintiff shall have one last opportunity to amend




                                         -2-
consistent with this Order. The amended complaint shall be filed within fourteen

(14) days.

      DONE AND ORDERED at Tampa, Florida, on May 6, 2019.



                                       s/William F. Jung
                                     WILLIAM F. JUNG
                                     UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                       -3-
